Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 01/05/2021, with respect to the rejection(s) of claim(s) 18-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US5312055A.
Applicant states:
“Applicant respectfully submits that claims 18 and 19 would not have been obvious and that the Examiner’s rationale is predicated on a clear error.
The Examiner relies on Finch’s disclosure at page 3, lines 13-15 that “[t]he agitation unit is normally a hollow screw shaft and the flotation gases are introduced through the hollow shaft” and Finch’s Fig. 1 which is reproduced below for allegedly disclosing an agitation unit that “consists essentially of a stirring shaft and a plurality of annular disks mounted on the stirring shaft with uniform spacing between the disks” as recited in Applicant’s claim 18.
Applicant respectfully disagrees with the interpretation of Finch. In particular, Finch’s Fig. 1 and the text refer to Finch’s agitation unit as having a “screw shaft.” Page 6, lines 9-12. It is clear that this shaft has a helical configuration not “a plurality of annular disks” with “uniform spacing between the disks” as required by claim 18. A nonlimiting depiction of an embodiment with uniformly-spaced annular disks is provided in Applicant’s Fig. 1 which is reproduced below:
The claimed configuration with uniformly-spaced annular disks is clearly distinguished from Finch’s screw configuration. Finch simply fails to disclose or suggest the inclusion of uniformly-spaced annular disks. Moreover, the present specification at page 16, lines 5-17 explains the advantages of the claimed configuration, namely that dividing the vessel into a number of sections/chambers that are connected to one another at their radially outward area forced the material to be ground to flow around the disks in a meandering course from the inlet side to the outlet side, so that the intensity of the grinding is at virtually the same level for all particles. This leads to a higher quality product.
Additionally, the present specification discusses references that utilize mixing screws. See page 2, line 29 - page 3, line 6 and page 3, lines 14-18. By describing the claimed configuration with uniformly-spaced annular disks as something other than a screw-type agitator, Applicant clearly intended to distinguish the agitator as claimed from screw-type agitators.
Claim 19 is distinguished from the cited references at least by virtue of its dependence from claim 18. Additionally, it is unclear to Applicant where the Examiner believes the recited openings are depicted in Finch’s Fig. 1.

Accordingly, it is respectfully submitted that claims 18 and 19 distinguish patentably over the cited references.”

Examiner finds this argument persuasive. Finch fails to disclose that the agitation unit “consists essentially of a stirring shaft and a plurality of annular disks mounted on the stirring shaft with uniform spacing between the disks” and wherein “the annular disks comprise openings in their radially interior area”. Elektro additionally fails to cure the deficiencies of this argument. Therefore, this argument is persuasive. However, see new grounds for rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2059713 A1, herein referred to as Finch, and further in view of DE 356815 C, herein referred to as Elektro.
Regarding Claim 1, Finch discloses an apparatus for simultaneous grinding and froth flotation of at least one crude mineral and/or pigment, comprising 
a) a vessel suitable for containing grinding media (page 6; Fig.1, ref. 10), a flotation gas (Abstract), a collector agent and at least one crude mineral and/or pigment (Abstract); 
b) an agitation unit (Abstract)
c) drive means (page 6; Fig.1, ref. 14) connected to agitation unit for agitating the grinding media and the at least one crude mineral and/or pigment to grind the at least one crude mineral and/or pigment into at least one ground mineral and/or pigment (Abstract); 
d) a charge system (page 6; Fig.1, ref.16 and ref. 12) connected to vessel comprising i. a crude mineral and/or pigment feed, ii. a collector agent feed, and iii. a flotation gas inlet; e) a discharge system (page 8: froth outlet and ground product outlet are separate; Fig.1, ref. 28 and 32) connected to vessel comprising, ii. a product collecting zone (page 8; Fig.1, ref. 32) suitable for collecting the ground mineral and/or pigment, iii. a froth collecting zone (page 8; Fig.1, ref. 28) and iv. a froth redirecting zone (froth is directed towards the right hand-side of Figure 1 ).
Finch is silent wherein the apparatus comprises a discharge system connected to vessel comprising i. a sieve suitable for separating the froth from the ground mineral and/or pigment, and suitable for preventing the grinding media from being discharged with the qround mineral and/or pigment.
Elektro teaches in an analogous apparatus a sieve (Fig.2, ref .5), for the purpose of aiding the removal of discharge foam from ore (Para. 2-5 of Translation of Elektro), thereby meeting the limitation of the claimed sieve.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the apparatus disclosed by Finch with the sieve, as taught by Elektro, in order to have provided improved removal of froth.  Furthermore, the examiner notes that as the size of the sieve is not specified in the claim 
Examiner notes that claims 2-4 have numerous recitations of and/or in the claim limitations.  The examiner notes that “and/or” will be given its broadest reasonable interpretation of “or” for the purpose of examination.
Regarding Claim 2, Finch in view of Elektro discloses the apparatus according to claim 1, characterized in that the froth collecting zone (page 8; Fig.1, ref. 28 of Finch) comprises spraying nozzles (Fig. 1a, ref. 22 of Finch) and/or the discharge system comprises a discharge control valve or a bypass with overflow and/or the product collecting zone is ring-shaped and/or the froth collecting zone is ring-shaped and/or the froth redirecting zone is ring- shaped.
Regarding Claim 3, Finch in view of Elektro discloses the apparatus according to claim 1, characterized in that the mineral and/or pigment feed is connected to the bottom of vessel (Claim 4 of Finch)(Fig. 1, ref. 16 of Finch); and/or the crude mineral and/or pigment feed, the collector agent feed and the flotation gas inlet of the charge system are connected to each other such that the flotation gas, and the collector agent are fed together with the at least one crude mineral and/or pigment in vessel.
Regarding Claim 4, Finch in view of Elektro discloses the apparatus according to claim 1. Claim 4 recites limitations pertaining to the material worked upon by an apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article 
Regarding Claim 20, Finch in view of Elektro discloses the apparatus of claim 1.
Finch in view of Elektro is silent wherein the sieve has opening sizes in a range of from 0.1 mm to 5.0 mm. 
Finch in view of Elektro discloses the general conditions of the claimed invention except for the express disclosure of the sieve has opening sizes in a range of from 0.1 mm to 5.0 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the invention, as disclosed by Finch in view of Elektro, with the sieve having opening sizes in a range of from 0.1 mm to 5.0 mm, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 21, Finch in view of Elektro discloses the apparatus of claim 1.
Finch in view of Elektro is silent wherein the sieve has opening sizes in a range of from 0.1 mm to 3.0 mm. 
Finch in view of Elektro discloses the general conditions of the claimed invention except for the express disclosure of the sieve has opening sizes in a range of from 0.1 mm to 3.0 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the invention, as disclosed by Finch in view of 
Regarding Claim 22, Finch in view of Elektro discloses the apparatus of claim 1, wherein the froth-collecting zone is ring-shaped (Fig. 1, Num. 28 of Finch) and comprises two or three spraying nozzles (See Fig. 2 of Finch).  
Regarding Claim 23, Finch in view of Elektro discloses the apparatus of claim 1, further comprising the grinding media within the vessel (See Fig. 1, grinding media of Finch).
Finch in view of Elektro is silent wherein the grinding media have a weight media particle diameter d50 of from 2.4 mm to 4.0 mm and a bulk density of from 2.2 kg/dm3 to 4.0 kg/dm3.
Claim 23 recites limitations pertaining to the material worked upon by an apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Because Claim 23 provides no further structure to the apparatus, and the combination of Finch in view of Elektro disclose the structural figures of Claim 1, Claim 23 is rejected by the same structure. See MPEP 2115.
Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch in view of Elektro, and further in view of US5312055A, herein referred to as Ulrich.
Regarding Claim 18, Finch in view of Elektro discloses the apparatus of claim 1.
Finch in view of Elektro is silent wherein the agitation unit consists essentially of a stirring shaft and a plurality of annular disks mounted on the stirring shaft with uniform spacing between the disks.  
Ulrich teaches an analogous invention wherein an agitation unit (Fig. 1-2) consists essentially of a stirring shaft (2) and a plurality of annular disks (3) mounted on the stirring shaft (2) with uniform spacing between the disks (See col. 4, lines 41-48), for the purpose of providing higher product quality (col. 5, lines 21-31), thereby meeting the limitation of the claimed agitation unit configuration. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Finch in view of Elektro, with the agitation unit configuration, as taught by Ulrich, in order to have provided higher product quality.

Regarding Claim 19, Finch in view of Elektro and Ulrich discloses the apparatus of claim 18, wherein the annular disks (3 of Ulrich) comprise openings in their radially interior area (See col. 4, lines 41-48 of Ulrich).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725